Case: 20-60370     Document: 00515996947         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60370                       August 26, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

   Julio Perez-Gomez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 565 856


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Julio Perez-Gomez, a native and citizen of Guatemala, petitions for
   review of the Board of Immigration Appeals’ (BIA) denying his applications
   for: asylum; withholding of removal; and relief under the Convention
   Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60370      Document: 00515996947           Page: 2   Date Filed: 08/26/2021




                                    No. 20-60370


          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012).
          The IJ denied Perez’ applications for asylum and withholding of
   removal, finding he had neither alleged the Guatemalan government had
   persecuted him nor demonstrated a well-founded fear of persecution based
   on that government’s unwillingness or inability to control the gangs that
   Perez claimed to fear. See Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th
   Cir. 2006) (explaining that, for asylum, applicant must demonstrate
   persecution or a well-founded fear of persecution “by the government or
   forces that a government is unable or unwilling to control” (citing 8 U.S.C.
   § 1101(a)(42)(A) and 8 C.F.R. § 1208.13(b)(1)); Roy v. Ashcroft, 389 F.3d 132,
   138 (5th Cir. 2004) (explaining withholding of removal is a higher standard
   than asylum, requiring applicant to demonstrate a clear probability of
   persecution). The IJ also denied Perez relief under the CAT, finding he had
   not demonstrated it is more likely than not that he would be tortured by, or
   with the acquiescence of, the Guatemalan government. See, e.g., Chen v.
   Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006).
          The BIA adopted the order of the Immigration Judge (IJ). Perez
   contends, inter alia: the BIA erred by upholding the IJ’s findings. He did
   not, however, dispute these findings before the BIA. Perez made no mention
   of the Guatemalan government’s ability or willingness to control the cited
   gangs or the government’s participation or acquiescence to any torture he
   may endure if returned to Guatemala. Because he failed to exhaust these
   claims before the BIA, we lack jurisdiction to review them. See, e.g., Roy, 389
   F.3d at 137.




                                         2
Case: 20-60370    Document: 00515996947          Page: 3   Date Filed: 08/26/2021




                                  No. 20-60370


         These unreviewable findings are fatal to Perez’ claims for relief.
   Accordingly, we need not address his remaining contentions.
         DISMISSED in part; DENIED in part.




                                       3